IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 17 MM 2018
EX REL CHRISTOPHER REED,                     :
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MARK GARMAN, SUPERINTENDENT,                 :
AND COURT OF COMMON PLEAS OF                 :
CUMBERLAND COUNTY,                           :
                                             :
                    Respondents              :

                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.